Citation Nr: 9923658	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
knee injury, to include arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.

This appeal arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of left knee injury, to include 
arthritis, is manifested by subjective complaints of pain and 
by clinical evidence of minimal degenerative joint disease, 
but by no limitation of motion or laxity.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of 
left knee injury, to include arthritis, currently evaluated 
as 10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's increased evaluation 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

A November 1994 VA orthopedic examination report indicates 
that upon physical examination the range of motion of the 
left knee was found to be normal, with no Lachman sign, no 
anterior drawer sign, and no effusion.  Deep tendon reflexes 
were 1+ and symmetric, and 0 to 1+ to the Achilles areas.  X-
rays revealed minimal degenerative changes, but no fractures.  
The impression was significant knee injury which appeared 
more related to the patellar tendon than to degenerative 
changes.

The veteran has been seen for left knee pain complaints by VA 
on six occasions between May 1994 and July 1998.  An October 
1997 report indicated the knee was stable.  A February 1998 
report indicates his gait was symmetric, without effusion or 
erythema, but with mild suprapatellar tenderness to 
palpation, and with no ligamentous laxity or patellar 
apprehension.

A July 1997 VA orthopedic examination report indicates the 
veteran complained of left knee pain which varied in 
intensity, and reported he took four Motrin tablets daily, as 
necessary.  Upon physical examination the veteran was noted 
to have a normal gait; range of motion of the left knee was 
found to be extension of 0 degrees and flexion of 150 
degrees.  No effusion was found, the ligaments were noted to 
be normal, and there was no pain noted to patellar pressure.  
X-rays revealed some minor spurring at the patella, and 
minimal narrowing of the medial joint space compartment.  The 
diagnosis was minimal left knee degenerative joint disease.

The Board notes that 38 C.F.R. § 4.71, Plate II, indicates 
that the normal range of motion of the knee is 0 degrees of 
extension and 140 degrees of flexion.

Thus, in summary, the veteran's left knee condition is 
manifested by complaints of pain and by minimal degenerative 
joint disease, but by no limitation of motion or laxity.

The RO has rated the veteran's current left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, 5010.

The medical evidence reveals no subluxation or lateral 
instability; hence, his left knee symptomatology cannot be 
evaluated under DC 5257.  There is no medical evidence of 
frequent locking of the knee (DC 5258).  There is no evidence 
of ankylosis (DC5256), removed cartilage (DC5259), limitation 
of flexion (DC 5260), limitation of extension (DC 5261), 
impairment of the tibia or fibula (DC 5262), or genu 
recurvatum (DC 5263). 

There is, however, X-ray evidence to show that the veteran 
has minimal degenerative arthritis of the left knee.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5003.  The Court held, in the case of Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful 
motion of a major joint ... caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 
38 C.F.R. § 4.59.

The most recent medical evidence indicates the range of 
motion of the left knee to be 0 degrees extension and 150 
degrees flexion.  While the veteran is not entitled to a 
compensable rating under the range of motion codes, a 10 
percent rating is warranted for painful motion of the left 
knee under Lichtenfels, supra.  There is no clinical 
evidence, however, of painful motion of the left knee.  
Resolving the benefit of reasonable doubt in favor of the 
veteran, due to his complaints of pain, the Board finds there 
is painful motion of the left knee.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  Consequently, a 10 percent 
evaluation for arthritis of the left knee with painful, 
noncompensable limitation of motion, fully compensates the 
veteran for the totality of his left knee disability.

In reaching this determination the Board has also considered 
whether there is less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Since, however, there is no current medical evidence 
of DeLuca symptomatology of the left knee, the Board is 
unable to conclude that a higher rating is in order.  The 
evidence reveals the veteran has never complained of these 
symptoms.  The Board has also considered whether the 
symptomatology could support a higher rating due to 
functional limitation due to pain, weakness, or any other 
symptom, but finds no clinical evidence to indicate such 
symptoms.

Accordingly, the preponderance of the evidence is against an 
increased evaluation for residuals of left knee injury, to 
include arthritis, currently evaluated as 10 percent 
disabling.

The Board has also considered the veteran's representatives' 
requests, in the February 1999 VA Form 646 and April 1999 
Informal Hearing Presentation, for a reexamination of the 
veteran due to the passage of time since the July 1997 VA 
examination and the fact that he has a degenerative 
condition.  The Board notes there is no assertion of an 
actual increase in severity.  38 C.F.R. § 3.327(a) provides 
that reexaminations, including periods of hospital 
observation, will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  However, in the absence of 
assertions or evidence that the disability has undergone an 
increase in severity since the time of the last examination, 
the passage of time since an otherwise adequate examination 
would not necessitate a new examination.  See VAOPGCPREC 11-
95; 60 Fed. Reg. 43, 186 (1995).  In the present case, as 
noted above, the treatment evidence indicates the veteran has 
been seen for left knee pain complaints by VA on only six 
occasions between May 1994 and July 1998, with an October 
1997 report indicating the knee was stable, and a February 
1998 report indicating his gait was symmetric, without 
effusion or erythema, but with mild suprapatellar tenderness 
to palpation, and with no ligamentous laxity or patellar 
apprehension.  There is also no evidence of an increase in 
severity between the November 1994 and July 1997 VA 
examinations.  Thus, as there is an absence of assertions or 
evidence that the disability has undergone an increase in 
severity since the time of the last examination, the Board 
finds a reexamination is not warranted.  Id.


ORDER

An increased evaluation for residuals of left knee injury, to 
include arthritis, currently evaluated as 10 percent 
disabling, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

